DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 10,514,483 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 are obvious variants and encompassed by claims 1-3 of U.S. Patent No. US 10,514,483 B2, as shown in table below.

Instant Application
U.S. Patent No. US 10,514,483 B2
1. A method comprising capturing, with a time-of-flight camera, an image of a scene in such a way that:
(a) the image is formed by light that is from the scene and that passes through an optical cavity and a lens;

(b) the lens is located in front of the optical cavity;
(c) a rear focal plane of the lens is located at a distance from the lens; and


(a)    the system is configured to capture an image of a scene, in such a way that the image is formed by light that is from the scene and that passes through the optical cavity and the lens;
(b)    the lens is located in front of the optical cavity;
(c) a rear focal plane of the lens is located at a distance from the lens; and 


(a) the first and second images are formed by light that is from the scene and that passes through an optical cavity and a lens;

(b) all or part of the lens is located inside the optical cavity;
(c) at all times during the capturing of the first and second images, all optical elements of the system remain in a fixed shape and remain stationary relative to each other and to the scene; and



(d) the first depth is less than half of the second depth.
2. A system comprising a lens, an optical cavity and a time-of-flight camera, wherein:


(a)    the system is configured to capture an image of a scene, in such a way that the image is formed by light that is from the scene and that passes through the optical cavity and the lens;
(b)    all or part of the lens is located inside the optical cavity;
(c) the system is configured to capture a first focused image at a first depth in a scene and a second focused image at a second depth in the scene, in such a way that at all times during the capture of the first and second images, all optical elements of the system remain in a fixed shape and remain stationary relative to each other and to the scene; and 
(d) the first depth is less than half of the second depth.
3. A method comprising capturing, with a time-of-flight camera, an image of a scene in such a way that:
(a) the image is formed by light that is from the scene and that passes through an optical cavity and a lens; and


(b) the image is formed by light that exited the optical cavity before completing more than one hundred roundtrips in the optical cavity.
3. A system comprising a lens, an optical cavity and a time-of-flight camera, wherein:
(a)    the system is configured to capture an image of a scene, in such a way that the image is formed by light that is from the scene and that passes through the optical cavity and the lens; and
(b)    the system is configured in such a way that the image is formed by light that exited the optical cavity before completing more than one hundred roundtrips in the optical cavity.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohseni (US 2016/0259059 A1, cited by applicant).

As to claim 3, Mohseni discloses a method comprising capturing, with a time-of-flight camera (Figs. 1 and 2: ToF depth imaging system 100 and 200), an image of a scene (Fig.1: object 102) in such a way that:
(a) the image is formed by light that is from the scene and that passes through an optical cavity and a lens (Fig.2: the prism 218 and the reflector 222 form the claimed optical cavity. [0046]: the reflected light from the object 102 is directed to the image sensor 208); and
(b) the image is formed by light that exited the optical cavity before completing more than one hundred roundtrips in the optical cavity ([0046]: “the electroabsorption modulator 206 of FIG. 2 is configured as a double-pass electroabsorption modulator wherein the reflected light from the object 102 passes through the electroabsorption modulator 206 twice before being directed to the image sensor 208”.  Therefore, the light exited the optical cavity from the prism 218 has completed one roundtrip in the optical cavity. In other words, the light exited the optical cavity before completing more than one hundred roundtrips in the optical cavity).

Allowable Subject Matter
Claims 1 and 2 would be allowable if the double patenting rejection set forth in this Office Action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record Mohseni (US 2016/0259059 A1, cited by applicant) discloses a method comprising capturing, with a time-of-flight camera (Figs. 1 and 2: ToF depth imaging system 100 and 200), an image of a scene (Fig.1: object 102) in such a way that:
(a) the image is formed by light that is from the scene and that passes through an optical cavity (Fig.2: the prism 218 and the reflector 222 form the claimed optical cavity) and a lens (Fig.2: lenses 218) ([0046]: the reflected light from the object 102 is directed to the image sensor 208);
(b) the lens is located in front of the optical cavity (Fig.2: the lens 218 on the right is located in front of optical cavity).
The prior art of record fails to disclose or reasonably suggest: “(c) a rear focal plane of the lens is located at a distance from the lens; and (d) the distance is less than the nominal focal length of the lens, due to folding of optical paths in the optical cavity” in combination with other limitations recited in the claim.

Regarding claim 2, the prior art of record Mohseni (US 2016/0259059 A1, cited by applicant) discloses a method comprising capturing, with a time-of-flight camera (Figs. 1 and 2: ToF depth imaging system 100 and 200), a first focused image at a first depth in a scene and a second focused image at a second depth in the scene (a camera can capture multiple images at different scene depth), in such a way that:
(a) the first and second images are formed by light that is from the scene and that passes through an optical cavity (Fig.2: the prism 218 and the reflector 222 form the claimed optical cavity) and a lens (Fig.2: lenses 218);
(b) all or part of the lens is located inside the optical cavity (Fig.2: the lens 218 at the bottom is in the optical cavity).
The prior art of record fails to disclose or reasonably suggest: “(c) at all times during the capturing of the first and second images, all optical elements of the system remain in a fixed shape and remain stationary relative to each other and to the scene; and (d) the first depth is less than half of the second depth” in combination with other limitations recited in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 2015/0054925 A1) discloses a 3D image acquisition apparatus (time-of-flight camera) having an optical modulator, where the optical modulator may include a cavity for resonance.
Schoenlieb et al. (US 2020/0314294 A1) discloses a method for compensating light reflections from a cover of a time-of-flight camera in an image of a scene that is sensed by the time-of-flight camera.
Vaello Panos et al. (US 2021/0215827 A1) discloses a stereo imaging system that is configured to use Time-of-Flight (“Tof”) techniques to aid in stereoscopic image processing.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696 

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696